Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Status of Application and Claims
Claim 25 is pending.
Claims 1-24 were cancelled in the Applicant's filing on 11/21/2022.
This office action is being issued in response to the Applicant's filing on 11/21/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method of managing a plurality of information sources, each of the information sources belonging to a corresponding philanthropic entity of a plurality of philanthropic entities, and each of the information sources for soliciting philanthropic belief based contributions from a plurality of potential donors, comprising: (a) storing, by a philanthropic management entity, philanthropic information related to beliefs or values of the philanthropic entities relating to situations, circumstances, or events that occur beyond the lifetimes of individuals identified with the philanthropic entities, the philanthropic information being based on Judeo-Christian beliefs or values including directives for stewardship of the Bible; for each of the information sources, performing at least the following (b) through (f) by the philanthropic management entity: (b) for the corresponding philanthropic entity, storing additional information relating to a brand of the corresponding philanthropic entity and associating the corresponding philanthropic information with the additional information, wherein the associating results in corresponding branded information including both the philanthropic information and the additional information, wherein the corresponding branded information visually presents the philanthropic entity as a source for the philanthropic information; (c) generating a first information source, by the philanthropic management entity, for accessing the corresponding branded information of the corresponding philanthropic entity and serving contents of the first information source as contents of the  belonging to the corresponding philanthropic entity, wherein the corresponding branded information is accessible to a first potential donor for the corresponding philanthropic entity of the plurality of potential donors via a corresponding communication in response to interaction by the potential donor with the information source belonging to the corresponding philanthropic entity, wherein the first potential donor, the corresponding philanthropic entity, and the philanthropic management entity are each third parties with respect to each other; (d) receiving, for the corresponding philanthropic entity, a request by the first potential donor for accessing the corresponding branded information via the corresponding communication; (e) responsive to the receiving of (d), transmitting, for the corresponding philanthropic entity, a response to the request to the first potential donor, wherein the response include the corresponding branded information identifying the corresponding philanthropic entity; and (f) interactively communicating with the first potential donor through the information source belonging to the corresponding philanthropic entity for providing data related to a quantitative financial or economic projection of a potential contribution by the first potential donor to the corresponding philanthropic entity, wherein the data is indicative of a net negative financial or economic impact to the first potential donor, and wherein the potential contribution is based on the Judeo-Christian beliefs or values including the directives for stewardship based on the Bible, wherein communications for the interactively communicating in (f) is private and secure between the potential donor and the philanthropic management entity, wherein the method further comprises performing at least the following (g) through (i):  (g) receiving from the first potential donor, contribution-related information for assisting the first potential donor in defining an initial agreement for contributing to one or more of the philanthropic entities selected by the first potential donor, wherein the contribution-related information includes at least one from a group consisting of: information for preparing a will, information for preparing a revocable living trust, information for preparing a bypass trust, information for preparing a testamentary charitable remainder trust, and information for preparing a children's trust; (h) providing the first potential donor with contact information to one or more individuals having professional knowledge in estate planning in charitable giving to the philanthropic entities selected by the first potential donor, wherein the individuals are selected by the philanthropic management entity based upon information pertaining to beliefs or values of the individuals relating to situations, circumstances, or events that occur beyond the lifetime of the individuals, and wherein the first potential donor is able to select one of the individuals for assistance in defining initial agreement; and (i) for the first potential donor, transmitting at least a portion of the contribution-related information to the one individual selected by the first potential donor, wherein the contribution-related information is utilized to prepare the initial agreement; wherein for the first potential donor, the potential donor executes the initial agreement thereby becoming a donor, and wherein the interactively communicating in (f) comprises performing at least the following:  (f-1) notifying, through the website belonging to the corresponding philanthropic entity, the first potential donor of stewardship decision making consistent with the Judeo- Christian beliefs or values; (f-2) receiving from the first potential donor, by the philanthropic management entity through the information source belonging to the corresponding philanthropic entity, information on dependents; and (f-3) determining a distribution of an estate of the first potential donor based at least on the information on the dependents, wherein the distribution includes at least the potential contribution to the corresponding philanthropic entity.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to generate an agreement for a philanthropic donation which qualifies as (1) a commercial or legal interaction,n and (2) managing personal behavior or relationships or interactions between people. see October 2019 Update: Subject Matter Eligibility, pp. 5-6. Both are subcategories of certain methods of organizing human activity, an enumerated grouping of abstract ideas. see October 2019 Update: Subject Matter Eligibility, pp. 5-6.  As such, the claim recites an abstract idea.
Additionally, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps for “collecting information, analyzing it, and displaying certain results of the collection and analysis” and thus grouped as a mental process. see Electric Power Group, LLC v. Alstom, SA (Fed. Cir. 2016). see October 2019 Update: Subject Matter Eligibility, p. 7.  Accordingly, the claim also recites an abstract idea under this second enumerated grouping of abstract ideas.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as websites, a (computer) system and the Internet. The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 25 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 25 is replete with language and structural problems. 
For example, Claim 25 recites a method comprising:
storing, by a philanthropic management system, philanthropic information related to beliefs or values of the philanthropic entities relating to situations, circumstances, or events that occur beyond the lifetimes of individuals identified with the philanthropic entities, the philanthropic information being based on Judeo-Christian beliefs or values including directives for stewardship of the Bible;

Does “philanthropic entity’s beliefs or values relating to situations, circumstances or events that occur beyond the lifetime of individuals identified with the philanthropic entities” refer to events in the physical world (e.g. “After your death, your assets will be used to refurbish our church”) or the spiritual world (e.g. “After your death, you’ll go to heaven”)? 
Does the “individuals identified with the philanthropic entities” mean the potential donors? Examiner notes that would mean from the onset of the method that potential donors have already been identified (e.g. associated) with the philanthropic entities. Or does this mean the personnel of the philanthropic entities, as the personnel are already identified (i.e. associated) with the philanthropic entities.
Claim 25 as written, also contains terms that are subjective or determinations of whether the claim limitations are satisfied are subjective. Specifically, said claims contain terminology such as “the philanthropic information being based on Judeo-Christian beliefs or values including directives for stewardship of the Bible.” Examiner asserts that it would be a subjective determination whether the philanthropic information was based on Judeo-Christian beliefs or values, or based upon some other parameter. Additionally, determining the metes-and-bounds of whether beliefs or values are Judeo-Christian beliefs or values also requires a subjective determination. Recent court decisions issued by the Court of Appeals for the Federal Circuit (CAFC) noted that claims are indefinite in circumstances where a claim contains a term that is completely dependent on a person’s subjective opinion. Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005). 
Claim 25 (f) and (f-1) have similar issues regarding subjective language.
Claim 25 recites a method wherein:
communications for the interactively communicating in (f) is private and secure between the potential donor and the philanthropic management provider.

Examiner assumes that the Applicant means the philanthropic management system (not the philanthropic management provider) as all communications have been between the potential donor and the philanthropic management system. This is the first mention of a philanthropic management provider.
Claim 25 recites a method wherein:
communications for the interactively communicating in (f) is private and secure between the potential donor and the philanthropic management provider.

In what way is communication private and secure? 
The claims do not recite any authentication process or data encryption process which would make communication private and secure. Assuming such claim elements/steps are needed Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the elements/steps.  see MPEP § 2172.01.  
Or does Applicant mean that communication is as private and secure in the default manner of Internet communications? 
Claim 25 recites a method comprising:
(h) providing the first potential donor with contact information to one or more individuals having professional knowledge in estate planning in charitable giving to the philanthropic entities selected by the first potential donor, wherein the individuals are selected by the philanthropic management system based upon information pertaining to beliefs or values of the individuals relating to situations, circumstances, or events that occur beyond the lifetime of the individuals, and wherein the first potential donor is able to select one of the individuals for assistance in defining initial agreement;

Does “selected by the philanthropic management system based upon information pertaining to beliefs or values of the individuals relating to situations, circumstances, or events that occur beyond the lifetime of the individuals” refer to events in the physical world (e.g. “I am a will preparer and I believe in wills. Wills being a legal contract pertaining to disposition of assets after a person dies”) or the spiritual world (e.g. “I am a will preparer and I believe in the afterlife”)? 
Claim 25 recites a method comprising:
(i) for the first potential donor, transmitting via the Internet at least a portion of the contribution-related information to the one individual selected by the first potential donor, wherein the contribution-related information is utilized to prepare the initial agreement.

Is the philanthropic management system preparing the initial agreement? Or is the (assumedly) philanthropic management system merely routing information to the one individual selected by the first potential donor and the individual (a human being) preparing the initial agreement? Under the second interpretation the contribution-related information is nonfunctional descriptive data. 
Claim 25 recites a method comprising:
(i) for the first potential donor, transmitting via the Internet at least a portion of the contribution-related information to the one individual selected by the first potential donor, wherein the contribution-related information is utilized to prepare the initial agreement; 

wherein for the first potential donor, the potential donor executes the initial agreement thereby becoming a donor.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The claim recites that information is utilized to prepare the initial agreement and that the donor executes the initial agreement. But the method does not recite that the method step of actively preparing the initial agreement is being performed but rather that the information is to be utilized for said preparation. Assuming that the initial agreement is prepared, the initial agreement has to be communicated back to the potential donor for execution. 
Please review all pending claims and make corrections where necessary.
Claim Interpretation
Claim 25 recites a method comprising:
(a) storing, by a philanthropic management system, philanthropic information related to beliefs or values of the philanthropic entities relating to situations, circumstances, or events that occur beyond the lifetimes of individuals identified with the philanthropic entities, the philanthropic information being based on Judeo-Christian beliefs or values including directives for stewardship of the Bible;

Examiner notes that the philanthropic information being stored is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Claiming method steps in the past tense can be interpreted as the method steps performed in the past are outside the scope of the claimed method. For example, the fact that when generated the philanthropic information was based on Judeo-Christian beliefs or values including directives for stewardship of the Bible is outside the scope of the claimed method. Alternatively stated, the scope of the claimed method are the active method steps which are building off a pre-existing state. The method steps performed for creation of the pre-existing state are outside the scope of the claimed invention.
Claim 25 also recites a method comprising:
(f) interactively communicating with the first potential donor through the belonging to the corresponding philanthropic entity for providing data related to a quantitative financial or economic projection of a potential contribution by the first potential donor to the corresponding philanthropic entity, wherein the data is indicative of a net negative financial or economic impact to the first potential donor, and wherein the potential contribution is based on the Judeo-Christian beliefs or values including the directives for stewardship based on the Bible. 

Examiner notes that the data being communicated is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Claim 25 also recites a method comprising:
(h) providing the first potential donor with contact information to one or more individuals having professional knowledge in estate planning in charitable giving to the philanthropic entities selected by the first potential donor, wherein the individuals are selected by the philanthropic management system based upon information pertaining to beliefs or values of the individuals relating to situations, circumstances, or events that occur beyond the lifetime of the individuals, and wherein the first potential donor is able to select one of the individuals for assistance in defining initial agreement;

Claiming method steps in the past tense can be interpreted as the method steps performed in the past are outside the scope of the claimed method. For example, the fact that the individuals were previously selected by the system is outside the scope of the claimed method. Alternatively stated, the scope of the claimed method are the active method steps which are building off a pre-existing state. The method steps performed for creation of the pre-existing state are outside the scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crescendo (CrescendoInteractive.com and GiftLegacy.com, a Crescendo subsidiary, via Internet Archive Wayback Machine, archived 2/7/2006 to 4/23/2006), Spector (US PG Pub. 2005/0004867) and Heiser (US PG Pub. 2003/0033227).
Regarding Claim 25, Crescendo discloses a method of managing a plurality of websites, each of the websites (500 sites) belonging to a corresponding philanthropic entity of a plurality of philanthropic entities (e.g. National Organizations, Colleges & Universities, Hospitals & Medical Foundations, Social Service Organizations & Others), and each of the websites for soliciting philanthropic belief-based contributions from a plurality of potential donors (see “Current GiftLegacy Web Sites” webpage), comprising: 
(a) storing, by a philanthropic management system (Crescendo), philanthropic information related to beliefs or values of the philanthropic entities relating to situations, circumstances, or events (utilization of assets) that occur beyond the lifetimes of individuals (bequests occur beyond the lifetime of the donors) identified with the philanthropic entity, the philanthropic information being based on Judeo-Christian beliefs or values including directives for stewardship of the Bible. (see ‘Planned Giving’ webpage);
for each of the websites, performing at least the following (b) through (f) by the philanthropic management system:
(b) for the corresponding philanthropic entity, storing additional information relating to a brand of the corresponding philanthropic entity (e.g. charity’s logo, color and “look and feel”) and associating the corresponding philanthropic information with the additional information, wherein the associating results in corresponding branded information including both the philanthropic information and the additional information, wherein the corresponding branded information visually presents the philanthropic entity as a source for the philanthropic information. (see “GiftLegacy Features” webpage);
(c) generating a first website (interactive website), by the philanthropic management system (GiftLegacy), for accessing the corresponding branded information of the corresponding philanthropic entity and serving contents of the first website as contents of the website belonging to the corresponding philanthropic entity. (see “GiftLegacy Features” webpage);
wherein the corresponding branded information is accessible to a first potential donor for the corresponding philanthropic entity of the plurality of potential donors via interaction by the potential donor with the website (interactive website) belonging to the corresponding philanthropic entity. (see “GiftLegacy Features” webpage);
wherein the first potential donor, the corresponding philanthropic entity, and the philanthropic management system (GiftLegacy) are each third parties with respect to each other. (see “GiftLegacy Features” webpage);
(e) transmitting, for the corresponding philanthropic entity, a response to the request to the first potential donor, wherein the response include the corresponding branded information identifying the corresponding philanthropic entity (the interactive website). (see “GiftLegacy Features” webpage); and
(f) interactively communicating with the first potential donor through the website (interactive website) belonging to the corresponding philanthropic entity for providing data related to a quantitative financial or economic projection of a potential contribution (sample of bequest language, such as $1,000 to the American Bible Society) by the first potential donor to the corresponding philanthropic entity, wherein the data is indicative of a net negative financial or economic impact to the first potential donor, and wherein the potential contribution is based on the Judeo-Christian beliefs or values including the directives for stewardship based on the Bible. (see “GiftLegacy Features” and “Planned Giving” webpage);
wherein the method further comprises performing at least the following (g) through (1):
(g) receiving, via the Internet, from the first potential donor, contribution-related information for assisting the first potential donor in defining an initial agreement for contributing to one or more of the philanthropic entities selected by the first potential donor, wherein the contribution-related information includes at least one from a group consisting of: information for preparing a will, information for preparing a revocable living trust, information for preparing a bypass trust, information for preparing a testamentary charitable remainder trust, and information for preparing a children's trust (via consultation with a gift planner to prepare a will). (see “Professional Field Staff” webpage);
(h) providing the first potential donor with contact information to one or more individuals having professional knowledge in estate planning in charitable giving to the philanthropic entities selected by the first potential donor, wherein the individuals are selected by the philanthropic management system based upon information pertaining to beliefs or values of the individuals relating to situations, circumstances, or events that occur beyond the lifetime of the individuals, and wherein the first potential donor is able to select one of the individuals for assistance in defining initial agreement; and
(i) for the first potential donor, transmitting via the Internet (email) at least a portion of the contribution-related information to the one individual selected by the first potential donor, wherein the contribution-related information is utilized to prepare the initial agreement (gift plan or will kit). (see “Professional Field Staff” webpage); 
wherein for the first potential donor, the potential donor executes the initial agreement (will) thereby becoming a donor, and wherein the interactively communicating in (f) comprises performing at least the following:
(f-1) notifying, through the website belonging to the corresponding philanthropic entity, the first potential donor of stewardship decision making consistent with the Judeo- Christian beliefs or values. (see “American Bible Society: A Leader in Planned Giving” webpage).
 (f-3) determining a distribution of an estate of the first potential donor, wherein the distribution includes at least the potential contribution to the corresponding philanthropic entity (“I bequeath and devise all the of my estate as follows: 27% to the American Bible Society, 25% to …”). (see “American Bible Society: A Leader in Planned Giving” webpage).

Crescendo does not explicitly wherein the interaction is performed via a corresponding link; (d) receiving, for the corresponding philanthropic entity, a request by the first potential donor for accessing the corresponding branded information via the corresponding link; or (e) responsive to the receiving of (d), transmitting, for the corresponding philanthropic entity, a response to the request to the first potential donor, although interaction via a link (i.e. a hyperlink) is how a website operates and that interaction on the Crescendo website (archived from 2/7/2006 to 4/23/2006) is performed via a corresponding link.
Regardless, Spector discloses a method wherein the corresponding branded information (is accessible to a first potential donor for the corresponding philanthropic entity of the plurality of potential donors via a corresponding link (web link) by the potential donor with the website belonging to the corresponding philanthropic entity. (see para. 73).
Spector also discloses a method comprising:
(d) receiving, for the corresponding philanthropic entity, a request by the first potential donor for accessing the corresponding branded information via the corresponding link. (see para. 73); and
(e) responsive to the receiving of (d), transmitting, for the corresponding philanthropic entity, a response to the request to the first potential donor. (see para. 73).
Crescendo does not explicitly teach a method wherein communications are private and secure between the potential donor and the philanthropic management provider, although Crescendo does teach a method wherein communications are confidential between the potential donor and a gift planner. (see “Planned Giving” webpage).
Regardless, Spector discloses a method wherein communications is private and secure between the potential donor and the philanthropic management provider. (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Crescendo to incorporate links to information on a website and secured communications, as disclosed by Spector, thereby conforming to the standard conventions of Internet communication.

Crescendo does not teach a method comprising (f-2) receiving from the first potential donor, by the philanthropic management system through the website belonging to the corresponding philanthropic entity, information on dependents; and (f-3) determining a distribution of an estate of the first potential donor based at least on the information on the dependents.
Heiser discloses a method comprising:
(f-2) receiving from the first potential donor, by the philanthropic management system through the website belonging to the corresponding philanthropic entity, information on dependents (children’s names); and 
(f-3) determining a distribution of an estate of the first potential donor based at least on the information on the dependents (existence of children). (see para. 4).
It would have been obvious to one of ordinary skill at the time the invention was made to have modified Crescendo and Spector by incorporating information pertaining to dependents, as disclosed by Heiser, as information pertaining to dependents are a conventional and standard parameter considered in estate planning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason M. Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         December 3, 2022